


--------------------------------------------------------------------------------

EXHIBIT 10.7.12
 
EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 21, 2009 by and among NewAlliance Bank, a Connecticut savings bank (the
“Bank”), NewAlliance Bancshares, Inc., a business corporation organized under
the laws of the State of Delaware (the “Company”) and Cecil Eugene Kirby, Jr.
(the “Executive”).


W I T N E S S E T H:


WHEREAS, the Bank desires to employ Executive, and Executive desires to be
employed by the Bank, as President, under the terms and conditions herein;


WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, as an Executive Vice President under the terms and
conditions herein.  The Bank and the Company are collectively referred to herein
as the “Employers”.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Employers and the Executive hereby agree
as follows:


SECTION 1.                                EFFECTIVE DATE; EMPLOYMENT.


This Agreement shall be effective on the date first written above (the
“Effective Date”).  The Employers agree to employ the Executive, and the
Executive hereby agrees to such employment, during the period and upon the terms
and conditions set forth in this Agreement.


SECTION 2.                                EMPLOYMENT PERIOD.


(a)           The terms and conditions of this Agreement shall be and remain in
effect beginning with the Effective Date and continuing until April 1, 2012 (the
“Initial Term”), plus such extensions, if any, as are provided pursuant to
Section 2(b) hereof (the “Employment Period”).


(b)           Except as provided in Section 2(c), prior to April 1, 2010 and
each annual anniversary thereafter, the Board of Directors of the Employers
shall consider and review (after taking into account all relevant factors,
including the Executive’s performance and any recommendation of the Chief
Executive Officer) a one-year extension of the term of this Agreement, and the
term shall continue to extend each year (beginning with the first annual
anniversary date) if the Board of Directors so approve such extension unless the
Executive gives written notice to the Employers of the Executive’s election not
to extend the term, with such notice to be given not less than ninety (90) days
prior to any such anniversary date.  If the Board of Directors elects not to
extend the term, it shall give written notice of such decision to the Executive
no later than December 31st of the year preceding any such anniversary date. If
the Executive does not receive such notice, the Executive may, by written notice
given at any time prior to February 1st of such anniversary date, request from
the Chief Executive Officer written

--------------------------------------------------------------------------------


confirmation that the term has been extended and, if such confirmation is not
received by the Executive within thirty (30) days after the request therefor is
made, the Executive may treat the term as having not been extended. Upon
termination of the Executive’s employment with the Employers for any reason
whatsoever, any annual extensions provided pursuant to this Section 2(b), if not
theretofore discontinued, shall automatically cease. In addition, no annual
renewals shall extend beyond the Executive’s 65th birthday, and in no event
shall the Employment Period extend beyond the Executive’s 65th birthday.


(c)           Nothing in this Agreement shall be deemed to prohibit the
Employers at any time from terminating the Executive’s employment during the
Employment Period with or without notice for any reason, provided, however, that
the relative rights and obligations of the Employers and the Executive in the
event of any such termination, including any requirements with respect to prior
notice of such termination, shall be determined under this Agreement.


SECTION 3.                                DUTIES.


Throughout the Employment Period, the Executive shall serve as President of the
Bank and Executive Vice President of the Company, having such power, authority
and responsibility and performing such duties as are prescribed by or under the
Bylaws of the Employers and as are customarily associated with such positions as
determined by the Employers’ Chief Executive Officer.  The Executive shall
initially report directly to the Chief Executive Officer.  The Employers' Chief
Executive Officer may, during the term of the Employment Agreement, alter
Executive's job and/or reporting responsibilities as she deems appropriate to
the effective management of the Employers, provided that Executive shall at all
times be on the senior executive team. The Executive shall devote his full
business time, attention, skills and efforts (other than during weekends,
holidays, vacation periods, and periods of illness or leaves of absence and
other than as permitted or contemplated by Section 7) to the business and
affairs of the Employers and shall use his best efforts to advance the interests
of the Employers.


SECTION 4.                                CASH AND OTHER COMPENSATION.


(a)           In consideration for the services to be rendered by the Executive
hereunder, the Bank shall pay to him a salary of four hundred thirty thousand
dollars ($430,000) annually (“Base Salary”) as of the date of this
Agreement.  The Executive’s Base Salary shall be payable in approximately equal
installments in accordance with the Bank’s customary payroll practices for
senior officers.  Base Salary shall include any amounts of compensation deferred
by the Executive under any tax-qualified retirement or welfare benefit plan or
any other deferred compensation arrangement.  The Compensation Committee of the
Board of Directors of the Employers (the “Committee”) shall review the
Executive’s annual rate of salary at such times during the Employment Period as
it deems appropriate, but not less frequently than once every twelve months
(provided that the initial review may be deferred until the Executive’s regular
review for the period beginning April 1, 2010), and may, in its discretion,
approve an increase therein.  Such review of Executive’s Base Salary shall take
into account not only the Executive’s performance as well as the Employer’s
performance since the date of the last review conducted pursuant to this Section
4(a) but also shall take into consideration the salaries of similarly situated
officers at comparably situated financial institutions as determined by the
Compensation
2

--------------------------------------------------------------------------------


Committee thereof as well as any recommendation of the Chief Executive
Officer.  In addition to salary, the Executive may receive other cash
compensation from the Employers for services hereunder at such times, in such
amounts and on such terms and conditions as the Committee may determine from
time to time. Any increase in the Executive’s annual salary shall become the
Base Salary of the Executive for purposes hereof.  The Executive’s Base Salary
as in effect from time to time cannot be decreased by the Employers without the
Executive’s express prior written consent.


(b)           The Executive shall be entitled to participate in an equitable
manner with all other executive officers of the Employers in discretionary
bonuses to executive officers as authorized by the Committee.  No other
compensation provided for in this Agreement shall be deemed a substitute for the
Executive’s right to participate in such bonuses when and as declared by the
Committee.  In connection with the foregoing, under the terms of the Bank’s
Executive Incentive Plan (the “EIP”), annual cash bonuses can be awarded to the
Executive; the initial percentage accorded to Executives shall be 60% of the
Executive’s Base Salary at the “Target” level.  The Compensation Committee shall
make an annual determination of the exact percentage of Base Salary to be used
with respect to the possible bonus, if any, to be paid to the Executive for the
relevant plan year and shall notify the Executive by the end of March of the
EIP’s plan year to which such percentage shall be applicable, commencing March
2010.


SECTION 5.                                EMPLOYEE BENEFIT PLANS AND PROGRAMS.


(a)           During the Employment Period, the Executive shall be treated as an
employee of the Employers and shall be entitled to participate in and receive
benefits under any and all qualified or non-qualified active retirement programs
covering employees of the Employers (including but not limited to the Company’s
Employee Stock Ownership Plan (the “ESOP”), the Bank’s 401(k) Plan, the ESOP and
401(k) SERPs and any other similar plans that may be adopted in the future), any
and all group life, health (including hospitalization, medical and major
medical), dental, accident and long-term disability insurance plans, and any
other employee benefit and compensation plans (including, but not limited to,
the EIP and any incentive compensation plans or program or any stock benefit
plans that apply to the executive group) as may from time to time be maintained
by, or cover employees of, the Employers, in accordance with the terms and
conditions of such employee benefit plans and programs and compensation plans
and programs and consistent with the Employers’ customary practices.  The
Executive shall be ineligible for the Bank’s defined benefit Pension Plan, to
which no new participants are currently permitted.  Nothing paid to the
Executive under any such plan or program will be deemed to be in lieu of other
compensation to which the Executive is entitled under this Agreement.


(b)           During the Employment Period, the Employers shall provide the
Executive with an expense allowance (“Expense Allowance”) payable monthly equal
to approximately $500 per month to pay for the costs of an automobile.  Such
Expense Allowance shall take into account the federal and state income tax
effect on the Executive of receipt of such allowance.  In the event that with
respect to a given calendar year occurring during the term of this Agreement,
the Executive believes that he drove during such year Business Miles (as
hereinafter defined) in excess of the Covered Business Miles (as hereinafter
defined) in connection with the business of
3

--------------------------------------------------------------------------------


the Employers and wishes to seek reimbursement as provided herein for such
excess, within 40 days after the end of such calendar year, the Executive shall
provide information to the Employers (as well as any additional information as
the Employers may reasonably request in order to review the Executive’s claim)
with respect to the number of miles driven in the such calendar year in
connection with the business of the Employers (“Business Miles”).  In the event
the number of Business Miles driven during such calendar year is determined by
the Employers to be more than 3,600 (“Covered Business Miles”), the Employers
will provide the Executive an additional reimbursement for the Business Miles in
excess of the Covered Business Miles at a rate equal to the standard mileage
rate as published by the Internal Revenue Service for the period in which the
excess Business Miles were incurred (“Reimbursement Rate”), with such
reimbursement to be provided no later than March 15 of the year immediately
following the year in which the excess Business Miles were incurred.  The
Expense Allowance and the Covered Business Miles may be reviewed by the
Compensation Committee and, if increased, shall be reflected in an addendum
hereto.  Notwithstanding the foregoing, nothing herein shall be deemed to impose
upon the Employers or obviate the Executive’s obligation, legal or otherwise, to
maintain liability insurance with respect to the Executive’s personal use of an
automobile.


(c)           The Employers shall provide and pay for a parking space for
Executive in the Employers’ main office parking garage or, if such space shall
become unavailable due to tenant commitments or otherwise, in an alternative
convenient closed parking garage.


(d)           The Executive shall be entitled to paid holidays and paid
vacations consistent with the Employers’ policy for executive officers.
Currently, that policy provides for four weeks of vacation, pro-rated for any
partial year. All vacations must be cleared through the Chief Executive Officer.


(e)           The Employers shall provide during the term of this Agreement,
subject to the limitations set forth herein, for the Executive to receive, at
the Employers’ expense, the services of a tax professional and a personal
financial planning professional (which may be the same person or entity for both
services) (the “Tax Service Professional”) selected by the Employers and
reasonably satisfactory to the Executive.  Subject to the limitations set forth
herein, if the Employer does not specify a Tax Services Professional reasonably
acceptable to the Executive, the Executive will be entitled to use the services
of a Tax Services Professional of his choosing and seek reimbursement by the
Employers for the reasonable cost of such Tax Service Professional actually
incurred by the Executive.  The services to be provided shall include (i) the
preparation of all required federal, state and local personal income tax
returns, (ii) advice with respect to federal, state and local income tax
treatment of cash and other forms of compensation paid to the Executive by the
Employers and (iii) investment and retirement counseling and estate
planning.  Notwithstanding the foregoing, the annual cost to the Employers of
providing the services to the Executive of such Tax Service Professional,
whether such Tax Service Professional is selected by the Employers or the
Executive, shall not exceed $2,000 (the “Annual Cost”), prior to any adjustment
for income tax effects of reimbursement for such expense.  Reimbursement of the
Executive for the Annual Cost shall take into account the federal and state
income tax effect on the Executive of receipt of such Annual Cost, and such
reimbursement shall be paid promptly by the Employers and in any event no later
than March 15 of the year immediately following the year in which the Annual
Cost was incurred.  The Annual Cost shall
4

--------------------------------------------------------------------------------


be reviewed annually by the Compensation Committee and, if increased, shall be
reflected in an addendum hereto.


(f)           Executive shall move his principal residence to the New Haven area
as soon as practicable. In connection therewith, the Employers shall (i)
reimburse the Executive for reasonable transportation, temporary housing, meals
and related costs incurred for a period up to ninety (90) days after the
Effective Date, subject to a budget approved by the Chief Financial Officer of
the Employers. (which period may be extended beyond ninety (90) days for one
additional 90 day period with the prior written consent of the Chief Executive
Officer) (the “Temporary Residence Period”). (ii) the Employers will reimburse
the Executive for all reasonable moving, packing and unpacking costs associated
with moving Executive’s household goods from Georgia to a permanent or temporary
residence in the New Haven area, subject to a budget approved by the Chief
Financial Officer of the Employers. Executive will be reimbursed only for one
move; (iii) provided Executive purchases a primary residence in the New Haven
area within one year following the Effective Date, reimburse the Executive for
all reasonable closing costs and fees in connection with the Executive’s
purchase of a primary residence in the New Haven area (including costs related
to mortgage financing, legal, and title, but excluding any broker’s commission),
subject to a budget approved by the Chief Financial Officer of the Employers;
and (iv) provided Executive purchases a primary residence in the New Haven area
within one year following the Effective Date, the Employers will facilitate
Executive’s purchase of a new home in Connecticut by making available to
Executive the net sale proceeds from his home in Georgia based on its appraised
value, whether or not it actually sells to a third party prior to the time the
Executive purchases his New Haven area home, by Employers’ use of a relocation
service that will manage/effectuate the sale of the home and arrange for
determination of appraised value. The appraised value shall be determined
conclusively through the relocation service’s suggested appraisal process that
shall be obtained and paid for by or on behalf of the Employers. Executive shall
be required to satisfy all mortgages, liens and monetary encumbrances on his
residence in connection with this transaction and shall execute all documents
and take all actions reasonably requested of him by the Employers in order to
accomplish this objective.


(g)           During the Employment Period, the Employers will reimburse and/or
pay for the Executive’s cost of membership in a New Haven area country club
(such country club as is reasonably agreed to by the Chief Executive Officer and
the Executive), including all membership bonds or surety, initiation or
membership fees, annual dues, capital assessments, and all business-related
expenses incurred at the club (“Club Expenses”).  The Executive shall be
reimbursed for the cost of Club Expenses expended by the Executive no later than
March 15 of the year immediately following the year in which the Club expenses
were incurred, and any such reimbursement and/or payment of the Club Expenses by
the Employers shall take into account the federal and state income tax effect on
the Executive of receipt of or reimbursement for the Club Expenses.


SECTION 6.                                INDEMNIFICATION AND INSURANCE.


(a)           During the Employment Period and for a period of six years
thereafter, the Employers shall cause the Executive to be covered by and named
as an insured under any policy
5

--------------------------------------------------------------------------------


or contract of insurance obtained by it to insure its directors and officers
against personal liability for acts or omissions in connection with service as
an officer or director of the Employers or service in other capacities at the
request of the Employers.  The coverage provided to the Executive pursuant to
this Section 6 shall be of the same scope and on the same terms and conditions
as the coverage (if any) provided to other officers or directors of the
Employers or any successors.


(b)           To the maximum extent permitted under applicable law, the
Employers shall indemnify the Executive against and hold the Executive harmless
from any costs, liabilities, losses and exposures that may be incurred by the
Executive in  his capacity as a director or officer of the Employers or any
subsidiary or affiliate.


SECTION 7.                                OUTSIDE ACTIVITIES.


The Executive may (a) serve as a member of the boards of directors of such
business, community and charitable organizations as the Executive may disclose
to and as may be approved by the Employers (which approval shall not be
unreasonably withheld), and (b) perform duties as a trustee or personal
representative or in any other fiduciary capacity, provided that in each case
such service shall not materially interfere with the performance of the
Executive’s duties under this Agreement or present any conflict of
interest.  The Executive may also engage in personal business and investment
activities which do not materially interfere with the performance of the
Executive’s duties hereunder, provided that such activities are not prohibited
under any code of conduct or investment or securities trading policy established
by the Employers and generally applicable to all similarly situated executives.
If the Executive is discharged or suspended, or is subject to any regulatory
prohibition or restriction with respect to participation in the affairs of the
Employers, the Executive shall not directly or indirectly provide services to or
participate in the affairs of the Employers in a manner inconsistent with the
terms of such discharge or suspension or any applicable regulatory order.


SECTION 8.                                WORKING FACILITIES AND EXPENSES.


It is understood by the parties that the Executive’s principal place of
employment shall be at the Bank’s principal executive office located in New
Haven, Connecticut, or at such other CEO approved location within 50 miles of
the address of such principal executive office, or at such other location as the
Employers and the Executive may mutually agree upon.  The Employers shall
provide the Executive at his principal place of employment with a private
office, secretarial services and other support services and facilities suitable
to his position with the Employers and necessary or appropriate in connection
with the performance of his assigned duties under this Agreement.  The Employers
shall reimburse the Executive for his ordinary and necessary business expenses
attributable to the Employers’ business, including, without limitation, the
Executive’s travel and entertainment expenses incurred in connection with the
performance of his duties for the Employers under this Agreement, in each case
upon presentation to the Employers of an itemized account of such expenses in
such form as the Employers may reasonably require, and such reimbursement shall
be paid promptly by the Employers and in any event no later than March 15 of the
year immediately following the year in which the expenses were incurred.

6

--------------------------------------------------------------------------------


SECTION 9.                                TERMINATION OF EMPLOYMENT WITH
BENEFITS.


(a)           Subject to Sections 9(b) and 9(c), the Executive shall be entitled
to the benefits described in Section 9(b) in the event that:


(i)           his employment with the Employers terminates during the Employment
Period as a result of the Executive’s termination for Good Reason (as defined in
Section 9(a)(i)(A) and (B) of this Agreement), which shall mean a termination
based on the following:


(A)           any material breach of this Agreement by the Employers, including
without limitation any of the following: (1) a material diminution in the
Executive’s base compensation, or (2) a material diminution in the Executive’s
authority or responsibilities as prescribed in Section 3, or


(B)           any material change in the geographic location at which the
Executive must perform his services under this Agreement (defined as a move or
series of moves of at least 50 miles from 195 Church Street, New Haven,
Connecticut);


provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive.  If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a notice of
termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period; or


(ii)           the Executive’s employment with the Employers is terminated by
the Employers during the Employment Period for any reason other than for
“cause,” death or “Disability,” as provided in Section 10(a).


(b)           Subject to Section 9(c), and provided that no Change in Control
(as defined in Section 11(a) hereof) has occurred, the Employers shall pay and
provide to the Executive (or, in the event of his subsequent death, to his
estate) the following severance benefits for the period beginning on the date
that his employment terminates and ending on either (i) the last day of the
Employment Period or (ii) 24 months subsequent to the date of termination,
whichever period is greater (the “Severance Benefits Period”):


(i)           his earned but unpaid Base Salary (including, without limitation,
all items which constitute wages under applicable law and the payment of which
is not otherwise provided for in this Section 9(b)) as of the date of the
termination of his employment, with such payment to be made at the time and in
the manner prescribed by law applicable to the payment of wages but in no event
later than 30 days after termination of employment;
7

--------------------------------------------------------------------------------


(ii)           the benefits, if any, to which he is entitled under the employee
benefit plans and programs and compensation plans and programs maintained for
the benefit of the Employers’ officers and employees (such benefits not to
include the expense allowance provided by Section 5(b)) through the date of the
termination of his employment;


(iii)           continued group life, health, dental and accident insurance
benefits, in addition to that provided pursuant to Section 9(b)(ii), and after
taking into account the coverage provided by any subsequent employer, if and to
the extent necessary to provide for the Executive, for the Severance Benefits
Period, coverage equivalent to the coverage to which he would have been entitled
under such plans if he had continued to be employed during such period; provided
that any insurance premiums payable by the Employers or any successors pursuant
to this Section 9(b)(iii) shall be payable at such times and in such amounts as
if the Executive was still an employee of the Employers, subject to any
increases in such amounts imposed by the insurance company or COBRA, and the
amount of insurance premiums required to be paid by the Employers in any taxable
year shall not affect the amount of insurance premiums required to be paid by
the Employers in any other taxable year;


(iv)           a lump sum cash amount equal to the projected cost to the
Employers of providing group long-term disability insurance benefits to the
Executive for the Severance Benefits Period, with the projected cost to the
Employers to be based on the costs incurred as of the date of termination as
determined on an annualized basis;


(v)           a lump sum cash amount, payable within 30 days following
termination of employment, equal to the present value of (A) the Executive’s
Annual Compensation (as hereinafter defined) multiplied by (B) a fraction which
is either (1) the number of days left in the Employment Period if the Executive
had not been terminated or (2) 730, whichever is greater, divided by 365, using
a discount rate equal to the short-term applicable federal rate (determined
under Section 1274(d) of the Code) as published by the Internal Revenue Service
(the “IRS”) for the month in which the termination of employment occurs,
compounded monthly;


(vi)           a lump sum cash amount equal to the present value, determined by
using a discount rate equal to the short-term applicable federal rate
(determined under Section 1274(d) of the Code) as published by the IRS for the
month in which the termination of employment occurs, of the pro rata portion of
any target bonus awarded to the Executive under the Bank’s EIP (or such other
short-term incentive compensation plan(s) that the Employers may adopt
subsequent to the date hereof as a replacement therefor) which relates to the
calendar year in which such termination occurs; provided that such pro rata
portion will be calculated by multiplying the amount of the target bonus by a
fraction the numerator of which is the number of days elapsed in the calendar
year as of the date of termination and the denominator is 365; provided,
further, that such pro rated target bonus shall be paid within 30 days following
termination of employment;


(vii)           a lump sum cash amount, payable within 30 days following
termination of employment, equal to the present value, determined by using a
discount rate equal to the short-term applicable federal rate (determined under
Section 1274(d) of the Code) as published by the IRS for the month in which the
termination of employment occurs, to which he would have been entitled under any
and all qualified defined contribution plans and non-qualified plans related
8

--------------------------------------------------------------------------------


thereto maintained by, or covering employees of, the Employers as if he were
100% vested thereunder and had continued to be employed during the Severance
Benefits Period at the highest annual rate of Base Salary achieved during the
Employment Period and making the maximum amount of employee contributions, if
any, required or permitted under such plan or plans, provided that no payments
shall be made pursuant to this subsection (vii) with respect to the Company’s
ESOP if the ESOP is terminated effective as of a date within one year of the
date of the termination of the Executive’s employment, with the Executive to
reimburse the Employers for any such payments previously made within 30 days of
the Executive’s receipt of a request for reimbursement from the Employers.


The Executive’s “Annual Compensation” for purposes of this Agreement shall be
deemed to mean the sum of (i) the Executive’s Base Salary in effect as of the
date of termination of his employment and (ii) the greater of (A) the average of
the cash incentive compensation earned by the Executive from the Employers or
any subsidiary or affiliate thereof during the three calendar years immediately
preceding the calendar year in which the date of termination occurs or (B) the
amount of the Executive’s target bonus under the EIP (or such other short-term
incentive compensation plan(s) that the Employers may adopt subsequent to the
date hereof as a replacement therefor) for the calendar year in which the
termination occurs.


The Employers and the Executive further agree that the Employers may condition
the payments and benefits (if any) due under Sections 9(b) (iii), (iv), (v),
(vi) and (vii) on the receipt of the Executive’s resignation from any and all
positions which he holds as an officer, director or committee member with
respect to the Employers or any of its subsidiaries or affiliates and to the
execution of a full release of all employment-related claims, including without
limitation claims relating to termination of employment, by the Executive.


(c)           The Executive shall not be required to mitigate the amount of any
benefits provided pursuant to the provisions of Section 9(b) by seeking other
employment or otherwise. However, if the Executive becomes or is employed by
another employer subsequent to the first year following termination, any
compensation received by the Executive subsequent to the first year following
termination through the end of the Severance Benefits Period shall be offset
dollar for dollar against the Employers’ obligations set forth in Section 9(b)
except with respect to Section 9(b)(iii), with the Executive to reimburse the
Employers the amount of the offset with respect to amounts previously paid by
the Employers within 30 days of the Executive’s receipt of a request for
reimbursement from the Employers.  In addition, if the Executive becomes
employed by another entity subsequent to termination hereunder, and under the
terms of such employment is entitled to benefits substantially similar to those
provided in Section 9(b) (iii), the Employers will not be required to continue
provision of the benefits set forth in said Section 9(b) (iii) for the remainder
of the Severance Benefits Period.


(d)           Notwithstanding anything to the contrary above or otherwise in
this Agreement, the parties agree that, should the Employers determine by no
later than October 1, 2009 that they do not want to continue to employ
Executive, in their discretion, written notice of same shall be made to the
Executive and Executive shall be entitled to the benefits described in Section
9(b)(i) –(iv) provided the Severance Benefits Period shall be only twelve (12)
months subsequent to the date of termination, and an exclusive, one-time cash
severance payment of $430,000.  Executive
9

--------------------------------------------------------------------------------


shall not be entitled to any cash or non-cash incentive payments that have not
been fully vested or earned as of the date of termination under this Section
9(d).  The Employers and the Executive further agree that the Employers may
condition the payments and benefits (if any) due under this sub-Section on the
receipt of the Executive’s resignation from any and all positions which he holds
as an officer, director or committee member with respect to the Employers or any
of its subsidiaries or affiliates and to the execution of a general release by
the Executive.


SECTION 10.                                TERMINATION WITHOUT ADDITIONAL
EMPLOYER LIABILITY.


(a)           In the event that the Executive’s employment with the Employers
shall terminate during the Employment Period on account of:


(i)           the discharge of the Executive for “cause,” which, for purposes of
this Agreement, shall mean a discharge because the Executive has: (A) willfully
failed to perform his assigned duties under this Agreement, other than any
failure resulting from the Executive’s incapacity due to physical or mental
injury or illness; (B) committed an act involving moral turpitude in the course
of his employment with the Employers and its subsidiaries or affiliates; (C)
engaged in willful misconduct; (D) breached his fiduciary duties for personal
profit; (E) willfully violated, in any material respect, any law, rule or
regulation (other than traffic violations or similar offenses), written
agreement or final cease-and-desist order with respect to his performance of
services for the Employers, as determined by the Board of Directors of the
Employers; or (F) materially breached the terms of this Agreement and failed to
cure such material breach during a 15-day period following the date on which the
Board gives written notice to the Executive of the material breach;


(ii)           the Executive’s voluntary resignation from employment (including
voluntary retirement) with the Employers for reasons other than Good Reason as
specified in Section 9(a)(i); or


(iii)           the death of the Executive while employed by the Bank, or the
termination of the Executive’s employment because of “Disability” as defined in
Section 10(c) below;


then in any of the foregoing events, the Employers shall have no further
obligations under this Agreement, other than (A) the payment to the Executive of
his earned but unpaid compensation as of the date of the termination of his
employment, (B) the payment to the Executive of the benefits to which he is
entitled under all applicable employee benefit plans and programs and
compensation plans and programs as of the date of termination of his employment,
and (C) the provision of such other benefits, if any, to which he is entitled as
a former employee under the Bank’s and/or the Company’s employee benefit plans
and programs and compensation plans and programs.


(b)           For purposes of this Section 10, no act or failure to act, on the
part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Employers.  Any act, or failure to act, based upon authority given pursuant to a
10

--------------------------------------------------------------------------------


resolution duly adopted by the Board of Directors of the Employers or based upon
the written advice of counsel for the Employers shall be conclusively presumed
to be done, or omitted to be done, by the Executive in good faith and in the
best interests of the Employers.


(c)           “Disability” shall be deemed to have occurred if the Executive:
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employers.


(d)           During any period in which the Executive is absent due to physical
or mental impairment, the Employers may, without breaching this Agreement,
appoint another person or persons to act as interim President and/or Executive
Vice President pending the Executive’s return to his duties on a full-time basis
hereunder or his termination as a result of such Disability.  Prior to the
Executive’s employment being terminated due to Disability under Section 10(e)
hereof, the Executive shall continue to receive his full Base Salary, bonuses
and other benefits to which he is entitled under this Agreement, including
continued participation in all employee benefit plans and programs.


(e)           The Employers may provide notice to the Executive in writing that
it intends to terminate the Executive’s employment under this Agreement, with
the termination date to be on or after the date that the Executive is deemed to
have a Disability.  At the time his employment hereunder is terminated due to
Disability, (i) the Executive shall not be entitled to any payments or benefits
pursuant to Sections 4 and 5 hereof for periods subsequent to such date of
termination, and (ii) the Executive shall become entitled to receive the
Disability payments that may be available under any applicable long-term
disability plan or other benefit plan.


SECTION 11.                                PAYMENTS UPON A CHANGE IN CONTROL.


(a)           The term “Change in Control” shall mean a change in the ownership
of the Company or the Bank, a change in the effective control of the Company or
the Bank or a change in the ownership of a substantial portion of the assets of
the Company or the Bank, in each case as provided under Section 409A of the Code
and the regulations thereunder.  In no event, however, shall a Change in Control
be deemed to have occurred as a result of any acquisition of securities or
assets of the Company, the Bank, or a subsidiary of either of them, by the
Company, the Bank, or any subsidiary of either of them, or by any employee
benefit plan maintained by any of them.


(b)           If the Executive’s employment by the Employers shall be terminated
subsequent to a Change in Control and during the Employment Term by (i) the
Employers for other than Cause, Disability, Retirement or the Executive’s death
or (ii) the Executive for Good Reason as defined in Section 9(a)(i) hereof, then
the Employers shall pay to the Executive a severance benefit in a lump sum
payment, within five (5) days after the effective time of such termination
11

--------------------------------------------------------------------------------


of employment, equal to the sum of (i) three times his Base Salary as of the
date of termination of his employment, (ii) three times the highest level of
cash incentive compensation earned by the Executive from the Employers or any
subsidiary thereof in any one of the three calendar years immediately preceding
the year in which the termination occurs and (iii) the amounts specified in
Sections 9(b)(i), (ii), (iv), (vi) and (vii) (notwithstanding any contrary
language contained therein with respect to payment being over a longer time
period) except in calculating the amount of such benefits, to the extent
applicable, the Severance Benefits Period will be for a period of three years
commencing on the date of the termination of the Executive’s employment.  In
addition, the Employers shall provide the Executive with the benefits provided
for in Section 9(b)(iii) for the Severance Benefits Period, as adjusted above to
be for a period of three years subsequent to termination of employment, subject
to compliance with the last proviso clause contained in such subsection.  In the
event that the Employers are unable to provide the benefits set forth in said
Section 9(b)(iii) due to the change in the Executive’s status to that of a
non-employee, the Employers shall include in the lump sum payment due pursuant
to the terms of this Section 11(b) the value of the benefits required to be
provided by said Section 9(b)(iii) for the Severance Benefits Period as amended
by this Section 11(b).  The severance and other benefits payable pursuant to
this Section 11(b) shall not be subject to reduction pursuant to the provisions
of Section 9(c).


SECTION 12.                                LIMITATION ON CHANGE IN CONTROL
PAYMENT.


In the event that:


(i)           the aggregate payments or benefits to be made or afforded to the
Executive pursuant to this Agreement, together with other payments and benefits
which the Executive has a right to receive from the Employers, which are deemed
to be parachute payments as defined in Section 280G of the Code, or any
successor thereof (the “Termination Benefits”), would be deemed to include an
“excess parachute payment” under Section 280G of the Code; and


(ii)           if such Termination Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times the Executive’s “base amount,” as determined in
accordance with said Section 280G and the Non-Triggering Amount less the product
of the marginal rate of any applicable state, local and federal income tax and
the Non-Triggering Amount would be greater than the aggregate value of the
Termination Benefits (without such reduction) minus (i) the amount of tax
required to be paid by the Executive thereon by Section 4999 of the Code and
further minus (ii) the product of the Termination Benefits and the marginal rate
of any applicable state, local and federal income tax,


then the Termination Benefits shall be reduced to the Non-Triggering Amount.  If
the Termination Benefits are required to be reduced, the cash severance shall be
reduced first, followed by a reduction in the fringe benefits to be provided in
kind.
 
SECTION 13.                                SOURCE OF PAYMENTS.
12

--------------------------------------------------------------------------------


All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.


SECTION 14.                                COVENANT NOT TO COMPETE.


In the event the Executive’s employment with the Employers is terminated for any
reason prior to the expiration of the Employment Period (except as set forth
below), the Executive hereby covenants and agrees that for a period of two years
following the date of his termination of employment with the Employers (or, if
less, for the Severance Benefits Period), he shall not, without the written
consent of the Employers, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working within any
county in which the Company or the Bank maintains an office as of the date of
termination of the Executive’s employment. In addition, in the event of a breach
by the Executive of any of the provisions of this Section 14, the Employers may
avail themselves of such remedies that may be available to it as a result of
such breach by the Executive, with such remedies to be cumulative and not
mutually exclusive.  This section shall not be applicable if the Executive is
terminated upon or within one year subsequent to a Change in Control, provided
that such termination is for reasons other than Cause as defined in Section
10(a)(i) hereof.


SECTION 15.                                CONFIDENTIALITY.


Unless he obtains the prior written consent of the Employers, the Executive
shall at all times keep confidential and shall refrain from using for the
benefit of himself, or any person or entity other than the Employers or its
subsidiaries or affiliates, any material document or information obtained from
the Employers or its subsidiaries or affiliates, in the course of his employment
with any of them concerning their properties, operations or business (unless
such document or information is readily ascertainable from public or published
information or trade sources or has otherwise been made available to the public
through no fault of his own) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this Section 15
shall prevent the Executive, with or without the Employers’ consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding or the Company’s
public reporting requirements to the extent that such participation or
disclosure is required under applicable law.


SECTION 16.                                SOLICITATION.


The Executive hereby covenants and agrees that, for a period of two years
following his termination of employment with the Employers for any reason, he
shall not, without the written consent of the Employers, either directly or
indirectly:


(a)           solicit, offer employment to, or take any other action intended,
or that a reasonable person acting in like circumstances would expect, to have
the effect of causing any officer or employee of the Employers or any of their
subsidiaries or affiliates to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any savings bank, savings and loan association,
13

--------------------------------------------------------------------------------


bank, bank holding company, savings and loan holding company, or other
institution engaged in the business of accepting deposits, making loans or doing
business within the counties specified in Section 14;


(b)           provide any information, advice or recommendation with respect to
any such officer or employee to any savings bank, savings and loan association,
bank, bank holding company, savings and loan holding company, or other
institution engaged in the business of accepting deposits, making loans or doing
business within the counties specified in Section 14, that is intended, or that
a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Employers or any of its
subsidiaries or affiliates to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any savings bank, savings and loan association, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or doing business within the
counties specified in Section 14; or


(c)           solicit, provide any information, advice or recommendation or take
any other action intended, or that a reasonable person acting in like
circumstances would expect, to have the effect of causing any customer of the
Company or the Bank to terminate an existing business or commercial relationship
with the Company or the Bank.


SECTION 17.                                NO EFFECT ON EMPLOYEE BENEFIT PLANS
OR PROGRAMS.


The termination of the Executive’s employment during the Employment Period or
thereafter, whether by the Employers or by the Executive, shall have no effect
on the vested rights of the Executive under the Bank’s qualified or
non-qualified retirement, savings, ESOP or stock bonus plans, group life, health
(including hospitalization, medical and major medical), dental, accident and
long term disability insurance plans, or other employee benefit plans or
programs, or compensation plans or programs in which the Executive was a
participant.


SECTION 18.                                SUCCESSORS AND ASSIGNS.


(a)           This Agreement is personal to each of the parties hereto, and no
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other parties; provided, however,
that the Employers will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employers, by an
assumption agreement in form and substance  satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Employers would be required to perform it if no such
succession or assignment had taken place.  Failure of the Employers to obtain
such an assumption agreement prior to the effectiveness of any such succession
or assignment shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Employers in the same amount and on the same
terms as the compensation pursuant to Sections 9 or 11 hereof.  For purposes of
implementing the provisions of this Section 18(a), the date which any such
succession without an assumption agreement becomes effective shall be deemed the
date of termination of the Executive’s employment.

14

--------------------------------------------------------------------------------


(b)           This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.


SECTION 19.                                NOTICES.


Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:


If to the Executive:


Cecil Eugene Kirby, Jr.
At the address last appearing
on the personnel records of
the Employers


with a copy, in the case of a notice to the Executive, to:


Daniel M. Klein
Buckley & Klein, LLP
1180 West Peachtree Street
Suite 1100
Atlanta, GA  30309
(or such other counsel as Executive may subsequently designate
in accordance with this provision)


If to the Employers:


NewAlliance Bancshares, Inc.
NewAlliance Bank
195 Church Street
New Haven, CT  06510
(or the address of the Bank’s principal executive office, if different)
Attention: Chief Executive Officer


with a copy, in the case of a notice to the Employers, to:
 
William W. Bouton, III Esq.
Hinckley, Allen & Snyder LLP
185 Asylum Street
CityPlace I, 35th Floor
15

--------------------------------------------------------------------------------


Hartford, CT  06103
 


SECTION 20.                                INDEMNIFICATION FOR ATTORNEYS’ FEES.


(a)           The Employers shall indemnify, hold harmless and defend the
Executive against reasonable costs, including legal fees and expenses, incurred
by him in connection with or arising out of any action, suit or proceeding in
which he may be involved, as a result of his efforts, in good faith, to defend
or enforce the terms of this Agreement.  For purposes of this Agreement, any
settlement agreement which provides for payment of any amounts in settlement of
the Employers’ obligations hereunder shall be conclusive evidence of the
Executive’s entitlement to indemnification hereunder, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise.


(b)           The Employers’ obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Employers may have against the Executive or others.  Unless
it is determined that a claim made by the Executive was either frivolous or made
in bad faith, the Employers agrees to pay as incurred (and in any event no later
than March 15 of the year immediately following the year in which incurred), to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of or in connection with his
consultation with legal counsel or arising out of any action, suit, proceeding
or contest (regardless of the outcome thereof) by the Employers, the Executive
or others regarding the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code.  This Section 20(b) shall apply whether such consultation, action, suit,
proceeding or contest arises before, on, after or as a result of a Change in
Control.


SECTION 21.                                SEVERABILITY.


A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.


SECTION 22.                                WAIVER.


Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition.  A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought.  Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
16

--------------------------------------------------------------------------------


SECTION 23.                                COUNTERPARTS.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.


SECTION 24.                                GOVERNING LAW.


This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Connecticut applicable to contracts entered into
and to be performed entirely within the State of Connecticut, except to the
extent that federal law controls.


SECTION 25.                                HEADINGS AND CONSTRUCTION.


The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section.  Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.


SECTION 26.                                ENTIRE AGREEMENT; MODIFICATIONS.


This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof.  No modifications of this Agreement shall be valid unless made in
writing and signed by the parties hereto; provided, however, that if the
Employers determine, after a review of the final regulations issued under
Section 409A of the Code and all applicable IRS guidance, that this Agreement
should be further amended to avoid triggering the tax and interest penalties
imposed by Section 409A of the Code, the Employers may amend this Agreement to
the extent necessary to avoid triggering the tax and interest penalties imposed
by Section 409A of the Code.


SECTION 27.                                REQUIRED REGULATORY PROVISIONS.


Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Employers, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.


SECTION 28.                                DISPUTE RESOLUTION.


(a)           In the event of any dispute, claim, question or disagreement
arising out of or relating to this Agreement or the breach hereof, the parties
hereto shall use their best efforts to settle such dispute, claim, question or
disagreement.  To this effect, they shall consult and negotiate with each other,
in good faith, and, recognizing their mutual interests, attempt to reach a just
and equitable solution satisfactory to both parties.


(b)           If they do not reach such a solution within a period of thirty
(30) days, then the parties agree first to endeavor in good faith to amicably
settle their dispute by mediation under
17

--------------------------------------------------------------------------------


the Commercial Mediation Rules of the American Arbitration Association (the
“AAA”), before resorting to arbitration.


(c)           Thereafter, any unresolved controversy or claim arising out of or
relating to this Agreement or the breach thereof, upon notice by any party to
the other, shall be submitted to and finally settled by arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the AAA in
effect at the time demand for arbitration is made by any such party.  The
parties shall mutually agree upon a single arbitrator within thirty (30) days of
such demand.  In the event that the parties are unable to so agree within such
thirty (30) day period, then within the following thirty (30) day period, one
arbitrator shall be named by each party.  A third arbitrator shall be named by
the two arbitrators so chosen within ten (10) days after the appointment of the
first two arbitrators.  In the event that the third arbitrator is not agreed
upon, he shall be named by the AAA.  Arbitration shall occur in New Haven,
Connecticut or such other location as may be mutually agreed to by the parties.


(d)           The award made by all or a majority of the panel of arbitrators
shall be final and binding, and judgment may be entered based upon such award in
any court of law having competent jurisdiction.  The award is subject to
confirmation, modification, correction or vacation only as explicitly provided
in Title 9 of the United States Code.  The prevailing party shall be entitled to
receive any award of pre- and post-award interest as well as attorney’s fees
incurred in connection with the arbitration and any judicial proceedings related
thereto.  The parties acknowledge that this Agreement evidences a transaction
involving interstate commerce.  The United States Arbitration Act and the Rules
shall govern the interpretation, enforcement, and proceedings pursuant to this
Section.  Any provisional remedy which would be available from a court of law
shall be available from the arbitrators to the parties to this Agreement pending
arbitration.  Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.


IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officers and the Executive has hereunto set his hand, all as of
the date of the restatement of this Agreement.


THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.






[SIGNATURES APPEAR ON FOLLOWING PAGE]

 
18

--------------------------------------------------------------------------------




 





 
/s/ Cecil Eugene Kirby, Jr.
 
Cecil Eugene Kirby, Jr., Executive
     
ATTEST: NEWALLIANCE BANK
         
/s/ Peyton R. Patterson
 
By:  Peyton R. Patterson
 
Chairman and Chief Executive Officer
                 
ATTEST: NEWALLIANCE BANCSHARES, INC
         
/s/ Peyton R. Patterson
 
By:  Peyton R. Patterson
 
Chairman, President and Chief Executive Officer
   





19

--------------------------------------------------------------------------------























